La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión, nos corresponde expresarnos sobre la admisibilidad de unas expresiones realizadas por una me-nor de tres años de edad que, previo a su fallecimiento, es-tuvo sujeta a un presunto patrón de maltrato por el acusado. Esto, en el contexto del derecho constitucional a la confrontación que cobija a todo imputado en nuestro orde-namiento criminal y las Reglas de Evidencia que contem-plan excepciones a la regla general de exclusión de prueba de referencia.
I
El 29 de diciembre de 2014, se le imputó al Sr. José A. Pérez Santos un cargo por asesinato en primer grado, en su modalidad de asesinato estatutario. Ello, por presunta-mente haberle ocasionado la muerte a una menor de edad, AIRS, como consecuencia de un patrón de maltrato mien-tras ésta se encontraba bajo su custodia y cuidado. Además, se le imputaron siete cargos por infracciones al Art. 58 de la Ley Núm. 246 de 2011 (maltrato de menores en su modali-dad grave); dos cargos por infracciones a los Arts. 3.2 y 3.3 de la Ley Núm. 54 de 1989, según enmendada (maltrato y maltrato mediante amenaza), 8 LPRA sees. 632 y 633, y tres cargos por infracciones al Art. 5.05 de la Ley Núm. 404 de 2000 (portación y uso de arma blanca), 25 LPRA sec. 458b. Se alegó, en esencia, que el señor Pérez Santos había incu-rrido en un patrón de maltrato contra su compa-*266ñera consensual y los cuatro hijos de ésta. Como se intimó, ese patrón de maltrato, a su vez, presuntamente resultó en la muerte de la menor de tres años de edad.
Luego de la celebración de la vista preliminar, el Tribunal de Primera Instancia encontró causa para acusar al se-ñor Pérez Santos por los delitos imputados. Iniciado el juicio por jurado, el 27 de julio de 2015, el acusado, por conducto de su representación legal, presentó una moción in limine. Mediante ésta, solicitó al foro de instancia la celebración de una vista al amparo de la Regla 109 de Evidencia para dirimir la admisibilidad de cierta evidencia que sería utili-zada en su contra por el Ministerio Público. En lo que atañe a la controversia ante nuestra consideración, se solicitó la supresión de varios testimonios. En esencia, se argumentó que éstos constituían prueba de referencia inadmisible, puesto que contenían declaraciones realizadas por la menor de edad AIRS, previo a su fallecimiento.
En la vista de determinación de admisibilidad de eviden-cia, el Ministerio Público presentó los testimonios del agente investigador, Sr. Rafael E. Mercado Ruiz, la agente Sra. Marlyn Alvarez Rodríguez y la madre de la menor AIRS, Sra. Tania Marie Rivera. Del testimonio del agente Mercado Ruiz surgió que la tía de la menor, Sra. Elizabeth Rivera Santos, quien a su vez sería testigo en el juicio,(1) le relató que presenció cómo su hijo abrazó a la menor y ésta co-menzó a llorar. Ante ese hecho, la señora Rivera Santos exa-minó a la menor y, al encontrarle un golpe en la espalda baja, la menor le dijo a su tía que le dolía. Específicamente, el agente Mercado Ruiz indicó lo siguiente:
Elizabeth me dice que [AIRS] le dice que[,] que pues[,] que le dolía porque Babo le había dado. Entonces, pues se lleva a la niña, lo que Elizabeth me dice que se lleva a la niña hacia el *267cuarto y que pues, le quita toda la ropa a la niña y en la parte baja de la espalda nota que la nena tiene unos hematomas [...] y que tiene como una inflamación en esa área.(2) Grabación de vista de 28 de julio de 2015, 2:21 a 2:23, citado en Escrito en cumplimiento de Orden y en Oposición a la expedición del auto de certiorari, pág. 5.
En otra ocasión, y conforme al testimonio del agente Mercado Ruiz, la tía de la menor le preguntó a ésta sobre un golpe que tenía en el área de la ceja, a lo que la menor respondió identificando a Babo como su agresor: “Babo dar a m[í]”.(3) Grabación de 28 de julio de 2015, 3:44 a 3:45.(4)
En la vista, la defensa argumentó que las expresiones realizadas por la menor constituían una prueba de referen-cia inadmisible. Planteó que la menor no estaba disponible para declarar y que no se activaban las excepciones que disponen las Reglas de Evidencia. Por otra parte, el Minis-terio Público sostuvo que, dado que la menor declarante no estaba disponible, precisamente porque el acusado la había asesinado, las declaraciones que ésta realizó en vida sí eran admisibles en evidencia. Argüyó que las manifestacio-nes en cuestión cumplían con las excepciones relacionadas con la espontaneidad por excitación y contemporaneidad de la declaración, dispuestas en los incisos (a) y (b) de la Regla 805 de Evidencia, 32 LPRA Ap. VI. También sostuvo *268que las expresiones contenían garantías suficientes de con-fiabilidad, por lo que eran admisibles al amparo de la Regla 809 de Evidencia, 32 LPRA Ap. VI. Concluida la vista, el Tribunal de Primera Instancia informó a las partes que cualquier manifestación realizada por la menor AIRS en vida sería inadmisible por constituir prueba de referential(5)
Inconforme, el Ministerio Público presentó una moción de reconsideración, la cual fue declarada “no ha lugar”. Posteriormente, acudió mediante un recurso de certiorari al Tribunal de Apelaciones. En éste, señaló que el foro pri-mario había errado al suprimir las declaraciones de la me-nor identificando al señor Pérez Santos como su agresor. Aseveró que, conforme a lo resuelto por el Tribunal Supremo de Estados Unidos en Ohio v. Clark, 135 S. Ct. 2173 (2015),(6) las declaraciones de la menor no constituían de-claraciones testimoniales que violaban el derecho a la con-frontación de testigos. Argüyó que las declaraciones fueron realizadas de manera espontánea e informal y sin el pro-pósito de crear evidencia para un proceso criminal contra el señor Pérez Santos.
El Tribunal de Apelaciones denegó el auto solicitado, de-terminando que el Ministerio Público no logró rebatir la presunción de corrección de la determinación del foro primario. Al atender los méritos sustantivos de la contro-versia, el Tribunal de Apelaciones expuso que no se presen-taban las excepciones dispuestas en la Regla 806 y que “el *269caso de Ohio v. Clark, supra, no [era] aplicable al caso de autos, pues la diferencia estriba en que en el referido caso la víctima no había fallecido”. Sentencia del Tribunal de Apelaciones, pág. 2.
De esta determinación del foro apelativo intermedio, el Ministerio Público recurrió ante este Tribunal mediante un certiorari acompañado de una solicitud para la paraliza-ción de los procedimientos y la resolución expedita. El 19 de agosto de 2015, este Tribunal emitió una resolución me-diante la cual ordenó la paralización inmediata de los pro-cedimientos ante el Tribunal de Primera Instancia y con-cedió al señor Pérez Santos un término de veinte días para que mostrara causa por la cual no se debía expedir el cer-tiorari presentado y revocar la determinación del Tribunal de Primera Instancia. El 9 de septiembre de 2015, la De-fensa presentó su escrito en cumplimiento de orden y en oposición a la expedición del certiorari.

II

A
La Constitución del Estado Libre Asociado de Puerto Rico, en su Art. II, Sec. 11, garantiza a todo acusado de un delito el derecho a carearse con los testigos de cargo. Véase Const. PR, Art. II, Sec. 11.(7) Asimismo, la Constitu-ción de Estados Unidos consagra este derecho al establecer, en la Sexta Enmienda, lo siguiente: “[i]n all criminal prosecutions, the accused shall enjoy the right to be confronted with the witnesses against him”. Const. EE. UU., Enmda. 6.
El derecho a la confrontación tiene, a su vez, tres *270vertientes procesales, a saber: el derecho del acusado de confrontar cara a cara los testigos adversos, el derecho a contrainterrogarlos y, por último, el derecho a que se ex-cluya la prueba de referencia que el Ministerio Público in-tente presentar en su contra. Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. 1, pág. 569.
En cuanto a esta última vertiente, “el fundamento principal para la exclusión de prueba de referencia es la falta de oportunidad para contrainterrogar”. Id. No obs-tante, la relación entre el derecho a la confrontación y la norma general de exclusión de prueba de referencia “no puede ser una de correspondencia o congruencia total”. Id., pág. 595. Es decir, en algunas instancias, el derecho del acusado a carearse y contrainterrogar a los testigos de cargo habrá de ceder ante la admisibilidad de cierta prueba de referencia, sin que ello implique una violación constitucional. Precisamente en atención a ello, las Reglas de Evidencia de Puerto Rico contienen múltiples excepcio-nes a la prohibición general de prueba de referencia.
Es preciso destacar, sin embargo, que cuando se trata de prueba de referencia presentada contra un acusado, lo primordial es determinar si la declaración es de carácter testimonial. De ser así, la declaración será inadmisible, a no ser que el declarante testifique en el juicio o, en caso de no estar disponible para testificar, que la que se intenta pre-sentar como evidencia haya estado sujeta a un contrainte-rrogatorio por parte del acusado. De otra parte, si la decla-ración no es de carácter testimonial, su admisibilidad dependerá de que ésta satisfaga los requisitos establecidos en las Reglas de Evidencia. Véanse: Pueblo v. Santos Santos, 185 DPR 709 (2012); Crawford v. Washington, 541 US 36 (2004).
En el polémico caso Crawford, el Tribunal Supremo de Estados Unidos procuró establecer los criterios para distinguir las declaraciones que activaban el derecho *271a la confrontación de aquellas que no. Al así proceder, for-muló una definición de la palabra testigo —“those who bear testimony”— y explicó en qué instancias se entendía que la declaración constituía un testimonio. A esos efectos indicó:
“Testimony,” in turn, is typically “[a] solemn declaration or affirmation made for the purpose of establishing or proving some fact.” An accuser who makes a formal statement to government officers bears testimony in a sense that a person who makes a casual remark to an acquaintance does not. (Ci-tas omitidas). Crawford v. Washington, supra, pág. 51.
Consiguientemente, la corte en Crawford pretendió limi-tar el alcance del derecho a la confrontación de la Sexta Enmienda a declaraciones testimoniales, estableciendo que, según la referida cláusula constitucional, éstas solo serían admisibles si el declarante no estaba disponible y el acusado había tenido oportunidad previa para contrainterrogarlo. Id. Véase, además, Pueblo v. Guerrido López, 179 DPR 950, 968 (2010).
Posteriormente, en Michigan v. Bryant, 562 US 344 (2011), el Tribunal Supremo de Estados Unidos realizó un esfuerzo para concretar una definición de lo que consti-tuye una declaración testimonial.(8) A esos efectos, dispuso que para determinar si una declaración era testimonial y, por lo tanto, inadmisible, procedía determinar si su propó-sito primario era crear un sustituto extrajudicial para el testimonio que se ofrecería en corte. Id., pág. 358. Por otro lado, el Tribunal Supremo determinó que “[w]here no such primary purpose exists, the admissibility of a statement is the concern of state and federal rules of evidence, not the Confrontation Clause”. íd., pág. 359.
*272Recientemente, en Ohio v. Clark, 135 S.Ct. 2173 (2015), el Tribunal Supremo de Estados Unidos tuvo la oportuni-dad de revaluar las controversias que ha generado la adop-ción del estándar de propósito primario o principal pautado en Michigan v. Bryant. En ese caso, la declaración en con-troversia había sido emitida por un niño de tres años de edad, víctima de maltrato. Éste, al ser cuestionado por sus maestras con relación a unas marcas que exhibía en la cara, identificó al compañero consensual de su madre como su agresor, Darius Clark.(9)
Durante el juicio, la defensa solicitó la exclusión de las expresiones realizadas por el menor, fundamentada en que éstas violaban el derecho a la confrontación del acusado. La corte inferior determinó, empero, que las respuestas del menor a las preguntas de sus maestras no constituían de-claraciones testimoniales. La corte apelativa estatal, sin embargo, revocó el dictamen, determinando que la admi-sión de las expresiones del menor sí violaban el derecho a la confrontación del acusado. La Corte Suprema del estado de Ohio confirmó este dictamen, razonando que las decla-raciones eran de carácter testimonial, por lo que eran inadmisibles. (10)
El Tribunal Supremo de Estados Unidos revocó los dic-támenes recurridos. Al así proceder, determinó que las de-claraciones del menor no eran de carácter testimonial, puesto que no habían sido hechas con el propósito primario o principal de crear evidencia que se utilizaría en un juicio criminal contra el acusado. Véase Ohio v. Clark, 135 S.Ct. 2173, 2181 (2015) (“[Considering all relevant evidence *273here, L.P.’s statements clearly were not made with the primary purpose of creating evidence for Clark’s prosecution”). De esta manera, el Tribunal Supremo razonó que la conver-sación entre el menor de edad y sus maestras fue informal y espontánea, y que el propósito principal de las preguntas fue identificar al perpetrador de las heridas del menor.
En Ohio v. Clark, además, el Tribunal Supremo de Estados Unidos, se abstuvo de adoptar un esquema ca-tegórico para determinar qué declaraciones hechas a indi-viduos pueden suscitar controversias relacionadas con la Sexta Enmienda. No obstante, en lo que respecta a decla-raciones realizadas por menores de edad, decisivamente estableció que “[statements by very young children will rarely, if ever, implicate the Confrontation Clause.” (Énfasis suplido). íd., pág. 2182. Para sustentar esta determina-ción, el Tribunal Supremo explicó cómo, en circunstancias en las que un menor está sujeto a un patrón de maltrato, sus declaraciones estarán dirigidas a poner fin a ese pa-trón, proteger otras víctimas y, en algunas instancias, ni siquiera tendrán un propósito discernible.
Amparándose también en la tradición del derecho co-mún, el Tribunal Supremo sostuvo, sin ambages, que al contextualizar la declaración del menor, la Sexta En-mienda no era óbice para su admisión. Al así proceder, en-fatizó en las garantías de confiabilidad que subyacen las declaraciones hechas por menores de edad cuando éstos relatan un evento traumático e identifican al ofensor. Vé-ase íd., pág. 2182.
B
Ciertamente, las similitudes fácticas entre Ohio v. Clark y el caso que nos ocupa son innegables. En ambos casos, las declaraciones objeto de controversia fueron rea-lizadas por niños de tres años de edad y, en uno y otro, tuvieron el propósito de identificar a su respectivo agresor *274mediante el uso de un apodo. También en ambos casos, las declaraciones fueron hechas a individuos que no eran agentes del Estado con la facultad de encausar criminal-mente al sospechoso. La única diferencia entre ambos ca-sos estriba en que, en Ohio v. Clark, la razón detrás de la no disponibilidad del menor como testigo consistió en una regla evidenciaría estatal, mientras que, en el caso ante nuestra consideración, la no disponibilidad de la menor es por razón de su muerte.
Tal y como relatáramos, las expresiones realizadas por la menor AIRS a su madre y a su tía previo a su falleci-miento identificaron al señor Pérez Santos como el perpe-trador del abuso que, en última instancia, alegadamente ocasionó su muerte. En vista de lo anterior, resulta forzoso concluir que la admisión de estas expresiones, en virtud de lo resuelto en Ohio v. Clark, no viola el derecho del acusado de confrontar los testigos en su contra al amparo de la Sexta Enmienda. Al tratarse de expresiones realizadas por una menor de edad a una persona que no era un agente del orden público y cuyo propósito principal no era producir evidencia para ser utilizada en un proceso criminal contra el acusado, no se configura una declaración de carácter testimonial inadmisible al palio de nuestra disposición cons-titucional y su contraparte federal. Como adelantamos, la Procuradora General sostiene que las declaraciones de la menor son admisibles al amparo de los incisos (a) y (b) de la Regla 805 de Evidencia así como al amparo de la cláu-sula residual de la Regla 809. Veamos.
HH HH HH
En vista de que no estamos ante una declaración testimonial, en los parámetros establecidos en Crawford v. Washington y su progenie, resulta preciso determinar si las expresiones de la menor satisfacen alguna excepción que permita su admisibilidad conforme a lo dispuesto en *275nuestras Reglas de Evidencia. Ello, puesto que, cuando una declaración no viola el derecho a la confrontación, el análisis respecto a su admisibilidad se regirá por lo esta-blecido en las reglas de evidencia federales o estatales. Véase Michigan v. Bryant, supra, pág. 359.
A
En nuestro ordenamiento existen varias excepciones a la regla general de exclusión de prueba de referencia. Como cuestión de umbral, es importante señalar que, “[e]l funda-mento de la regla de exclusión está ligado al fin principal del derecho probatorio: la búsqueda de la verdad”. E.L. Chiesa Aponte, Reglas de Evidencia de Puerto Rico 2009: Análisis, San Juan, Pubs. JTS, 2009, 250. Es decir, la exclusión in-tenta disipar los peligros que constituye admitir en eviden-cia una declaración que carece de garantías circunstanciales de confiabilidad. Esto justifica que, las excepciones a la re-gla general de exclusión de prueba de referencia responden, precisamente, a las garantías de confiabilidad inherentes a ciertas declaraciones extrajudiciales.
La Regla 805 de Evidencia, sin condicionar la ad-misibilidad de una declaración a la disponibilidad del tes-tigo, delimita las circunstancias según las cuales tal decla-ración no estará sujeta a la regla general de exclusión. A esos efectos, su inciso (a) exceptúa cualquier declaración contemporánea a la percepción. Esto es, que narre, des-criba o explique “un acto, condición o evento percibido por la persona declarante y que haya sido hecha mientras la persona declarante percibía dicho acto, condición o evento, o hecha inmediatamente después”. 32 LPRA Ap. VI. Al in-terpretar este inciso de la regla, se ha apuntado a que la confiabilidad de este tipo de declaración se fundamenta en el factor tiempo. Esto es, “la declaración debe haberse he-cho mientras el declarante percibía el evento o inmediata-mente después”. Chiesa Aponte, op. cit., pág. 254.
*276Por otra parte, el inciso (b) de la Regla 805 con-templa como excepción una “declaración espontánea por excitación”, la que se define como aquella “declaración he-cha mientras la persona declarante estaba bajo el estrés de la excitación causada por la percepción de un acto, evento o condición si la declaración se refiere a dicho acto, evento o condición”. 32 LPRA Ap. VI. La garantía de confiabilidad que sustenta esta excepción estriba en que “mientras dure la excitación o conmoción que causa el evento, las declara-ciones del declarante son espontáneas o irreflexivas, no fabricadas”. Chiesa Aponte, op. cit, pág. 254. Así, esta ex-cepción se fundamenta en “la supuesta confiabilidad de una declaración hecha por una persona bajo la influencia o efecto conmocionante de un evento, lo que hace poco probable la fabricación producto de la reflexión”. Tribunal Supremo de Puerto Rico, Informe de las Reglas de Evidencia, pág. 513 (2007). http://www.ramajudicial.pr/sistema/ supremo/Informe_Reglas-de-Derecho-Probatorio-2007.pdf
En cuanto a esta excepción, hemos establecido tres crite-rios que deben satisfacerse para que la declaración sea ad-misible, a saber: (1) la ocurrencia de un evento suficiente-mente alarmante que produzca una manifestación espontánea e irreflexiva; (2) la falta de tiempo para que el declarante invente la manifestación, y (3) la manifestación ha de referirse al evento que la produce. Véase Pueblo v. Cortés del Castillo, 86 DPR 220, 229 (1962). En cuanto al elemento de espontaneidad, hemos establecido que “[e]l mero hecho de que la manifestación se hubiera hecho en respuesta a una pregunta no es suficiente para inferir que no se ha cumplido con el requisito de que la declaración sea espontánea”. Pueblo v. García Reyes, 113 DPR 843, 850 (1983).
En el contexto de declaraciones realizadas por menores de edad, igualmente hemos dictaminado que “el hecho de *277que el menor hiciera las manifestaciones al policía después de éste preguntarle lo que le había sucedido no le resta es-pontaneidad a dichas manifestaciones en vista de que el me-nor se encontraba todavía bajo la influencia del evento alarmante”. Pueblo v. Dueño Maysonet, 94 DPR 706, 713 (1967). Véase, además, Pueblo v. González, 66 DPR 202, 205 (1946) (“El hecho de que la madre tuviera que preguntarle al niño qué le pasaba para que le relatara el acto criminal que se había cometido con él, no le resta espontaneidad a sus manifestaciones si tomamos en consideración su edad y el temor que el acusado había infundido en él”).(11)
Aunque se puede deducir una superposición entre las excepciones contempladas en el inciso (a) y el inciso (b) de la Regla 805, la diferencia más importante entre éstas es-triba, justamente, en el lapso de tiempo permisible entre el evento y la declaración. Esto es, mientras el inciso (a) se enfoca en la relación de contemporaneidad entre la decla-ración y el evento que ésta narra, describe o explica, el inciso (b) atiende lo relativo a la espontaneidad de la de-claración ante la conmoción que provocó el evento. Por esta razón, el inciso (b) exige que la declaración sea hecha mien-tras el declarante esté bajo el “estrés de la excitación”. En Pueblo v. Torres Villafañe, 143 DPR 474, 502 (1997), al analizar la relación entre ambos incisos, expresamos que “[e]n cuanto al requisito de contemporaneidad entre el evento y la declaración, en el inciso (B) de la Regla 65, supra, a diferencia de los otros incisos que constituyen ésta, la declaración no tiene que ser producto inmediato de ese acto, suceso o evento impactante o alarmante. Lo im-portante es que la persona, al momento de declarar, esté bajo la influencia de la excitación que le produjo dicho acto, suceso o evento”.
*278En lo que atañe al factor tiempo, conviene destacar que, en el pasado, este Tribunal ha determinado, al interpretar esta excepción, que “no puede haber ningún límite de tiempo definido y fijo. Cada caso debe depender de sus pro-pias circunstancias”. Pueblo v. González, 66 DPR 202, 205 (1946) (citando a VI Wigmore on Evidence Sec. 1750, pág. 142). Por ello, en un caso posterior, en el cual las declara-ciones en cuestión identificaban al agresor sexual de una joven, se señaló que el hecho de que la víctima relatara a su madre lo ocurrido nueve meses después del evento trau-mático no era óbice para la admisión de sus declaraciones. Véase Pueblo v, Muñoz, 68 DPR 171 (1948). Al fundamen-tar este dictamen, se explicó que “[e]l factor tiempo no des-empeña papel decisivo. Lo que sí es importante es que las manifestaciones sean espontáneas”. Pueblo v. Muñoz, supra, pág. 175.
Por último, consciente de la imposibilidad de codi-ficar todo tipo de declaración que pudiera ser exceptuada de la regla general de exclusión, la Regla 809 de Evidencia contempla aquellas declaraciones que no estén expresa-mente comprendidas en las reglas, pero que contengan ga-rantías circunstanciales de confiabilidad comparables. 32 LPRA Ap. VI. Ello, si el Tribunal determina que tales de-claraciones: (1) tienen mayor valor probatorio, para el pro-pósito para el cual se ofrecen, que cualquier otra prueba que se hubiese podido conseguir desplegando diligencia ra-zonable, y (2) la persona proponente notificó con razonable anterioridad a la parte contra quien se ofrece su intención de presentar tal declaración. Id.
Como anticipamos, el denominador común de las tres excepciones a la regla general de exclusión de prueba de referencia discutidas consiste en el fundamento que las justifica: las garantías circunstanciales de confiabilidad. En el caso de las declaraciones contemporáneas por excita-ción, la confiabilidad deriva de la simultaneidad entre la ocurrencia del evento y la declaración. De otra parte, en las declaraciones espontáneas por excitación, el evento conmo-*279donante produce una declaración cuya espontaneidad disipa los riesgos de fabricación por parte del declarante.
IV
En aras de dirimir la controversia relacionada con la admisibilidad de las declaraciones de la menor AIRS, re-sulta preciso matizarlas a las circunstancias particulares del evento que las produjo. Según se desprende de los he-chos, tanto la menor como su madre y hermanos estuvie-ron sujetos a un patrón de maltrato, presuntamente por parte del señor Pérez Santos. Al ser cuestionada por su madre y su tía en torno a los golpes que exhibía en su rostro y espalda baja, la menor identificó claramente a su agresor, indicando que el señor Pérez Santos le había dado (“Babo dar a m[í]”).
A pesar de que no se desprende del expediente con exac-titud el tiempo transcurrido entre la declaración de la me-nor, identificando a su agresor, y el incidente en el cual fue maltratada, se puede colegir que los golpes que ésta exhi-bía en su espalda baja y en su rostro eran claramente per-ceptibles y le causaban dolor. Más aún, no cabe duda de que la menor se encontraba, al momento de declarar y du-rante el lapso de tiempo que comprendió el patrón de mal-trato al que estuvo sometida, “bajo el estrés de la excita-ción” causada por éste. A esos efectos, conviene recordar que el estado mental de una víctima no puede estar sujeto a estándares rígidos y estereotipados. Esto es, las reaccio-nes tienden a ser disímiles y están inherentemente cir-cunscritas a las circunstancias particulares de cada menor.(12)
*280A esos efectos, resulta preciso atender las complejidades que subyacen la evaluación de cualquier manifestación ver-tida por un menor de edad relatando un evento traumático, así como las garantías circunstanciales de confiabilidad que comporta tal declaración. Sin lugar a dudas, tanto la mino-ría de edad del declarante como la naturaleza del evento son altamente pertinentes al momento de dirimir la admisibili-dad de tal declaración como excepción a la regla general de exclusión de prueba de referencia. En este caso, tal y como en Ohio v. Clark, las declaraciones de la menor AIRS, reali-zadas de manera informal y espontánea, contienen suficien-tes garantías circunstanciales de confiabilidad. Pretender silenciar estas expresiones mediante su exclusión, no sólo constituiría un fracaso irremediable de la justicia, sino que, además, soslayaría la angustia y el suplicio al que estuvo expuesta en vida la menor.
V
Las circunstancias que rodean las manifestaciones de la menor apuntan a que éstas constituyen una declaración es-pontánea por excitación, admisibles a través el inciso (b) de la Regla 805 de Evidencia. Como indicamos, el hecho de que éstas hayan sido vertidas en respuesta a preguntas de sus familiares en nada altera esa conclusión. De la misma ma-nera, al haber sido realizadas mientras la menor se encon-traba bajo la influencia de un evento conmocionante —en este caso el patrón de maltrato— y al referirse al autor de tal evento, cumplen cabalmente con los requisitos dispues-tos en ese inciso.
Asimismo, las declaraciones de la menor serían admisi-bles al amparo de la cláusula residual que establece la Re-gla 809 de Evidencia. Como se explicó, éstas fueron ofreci-das en evidencia con el propósito de identificar al señor Pérez Santos como el presunto agresor de la menor. Del tracto procesal relatado se desprende con claridad que la defensa fue notificada con razonable anterioridad de la *281intención del Ministerio Público de presentarlas. Evalua-das las circunstancias del presente caso en su totalidad, las garantías circunstanciales de confiabilidad inherentes a las expresiones realizadas por la menor las exceptúan de la regla general de exclusión de prueba de referencia.
Por los fundamentos que anteceden, es forzoso concluir que las expresiones realizadas por la menor AIRS son ad-misibles en evidencia. Por lo tanto, se expide el auto de “certiorari”, se revoca la determinación del Tribunal de Pri-mera Instancia y se devuelve el caso para la continuación de los procedimientos conforme a lo aquí dispuesto.
El Juez Asociado Señor Kolthoff Caraballo no intervino.

 Es importante aclarar que en una vista para determinaciones preliminares de admisibilidad, el uso de prueba de referencia múltiple está permitido. A esos efectos, la Regla 109 de Evidencia establece que, al hacer determinaciones prelimi-nares de admisibilidad, “el Tribunal no queda obligado por las Reglas de Derecho Probatorio, excepto por aquellas relativas a privilegios”. 32 LPRA Ap. VI.


 “Babo” es el apodo del señor Pérez Santos.


 Nótese, además, que del testimonio del agente se desprende que una de las hermanas de la occisa indicó a su tía que no podía decir que había sido “Babo”, porque éste le pegaría a su madre: “Elizabeth también me informa en la misma entrevista que la hija mayor [...] le manifiesta a ella que pues que había sido Babo quien le había dado a la niña, pero que no, que ella no dijera nada porque si decía algo este Babo le iba a dar a la mamá”. Grabación de 28 de julio de 2015, 2:24:29 a 2:25. Escrito en cumplimiento de Orden y en Oposición a la expedición del auto de certiorari, pág. 6.


 Conviene aclarar que la Defensa, en su escrito titulado Escrito en cumpli-miento de orden y en oposición a la expedición del auto de certiorari, alega que las expresiones a las que alude el Ministerio Público no están comprendidas en la regra-bación de los procedimientos. No obstante, de un estudio de todos los documentos que obran en el expediente se desprende que las declaraciones de la madre de la menor y de su tía fueron ampliadas mediante declaraciones juradas que acompañaron la moción de reconsideración presentada ante el foro primario. Asimismo, es evidente que las expresiones del agente investigador contenidas en la regrabación identifican al señor Pérez Santos como el agresor de la menor.


 Específicamente, el foro primario determinó lo siguiente:
“Con relación a cualquier manifestación, que es otra de las controversias, que haya realizado la menor antes de fallecer respecto a golpes u otra circunstancia, lo planteado por la defensa es que es un testigo no disponible y que conforme a la Regla 806 de las de Evidencia no procede que se escuche esa declaración.
“La Regla 806 de las de Evidencia claramente define la situación de dicha me-nor como la de un testigo no disponible. Habría que pasar al inciso B[...] Tanto el Inciso 1, que es testimonio anterior, como la declaración en peligro de muerte, como las declaraciones en contra-interés, ninguna es de aplicación en este caso, por lo que cualquier manifestación realizada por esa menor no es admisible y el Tribunal no la permitirá”. Apéndice, Anejo III, pág. 56.


 Este caso fue resuelto por el Tribunal Supremo de Estados Unidos con ante-rioridad a que el Tribunal de Primera Instancia excluyera las declaraciones de la menor.


 Estatutariamente, el derecho a la confrontación está preceptuado en la Regla 604 de Evidencia, la cual establece que “[u]na persona testigo podrá testificar única-mente en presencia de todas las partes en la acción y estará sujeta a ser interrogada por todas ellas, si éstas optan por asistir a la vista e interrogarla”. 32 LPRA Ap. VI.


 Esto, puesto que en Crawford v. Washington, 541 US 36, 68 (2004), solo se formularon ejemplos de instancias en las que una declaración podía ser considerada de carácter testimonial, pero “se dejó para otro día cualquier esfuerzo por delimitar una definición comprensiva” de la palabra. (Traducción nuestra).


 Específicamente, la respuesta del menor cuando su maestra le preguntó quién le había causado los golpes que éste exhibía en la cara fue “Dee, Dee”, que era el apodo del compañero de su progenitora.


 Para llegar a esta conclusión, la Corte Suprema de Ohio se refirió a las leyes estatales de divulgación obligatoria, las cuales requieren que los maestros prescolares reporten sospechas de abuso infantil a las autoridades gubernamentales. De esta ma-nera, determinó que las declaraciones eran testimoniales, puesto que fueron hechas con el propósito principal de “recopilar evidencia potencialmente relevante para un procesamiento criminal subsiguiente”. State v. Clark, 999 N.E.2d 592, 597 (2013).


 Más recientemente, en Pueblo v. Sierra Figueroa, 167 DPR 666 (2002), este Tribunal, al encontrarse igualmente dividido, confirmó un dictamen del Tribunal de Apelaciones en el que se admitió en evidencia unas declaraciones realizadas por una menor de edad víctima de abuso sexual. En ese caso, las declaraciones se ofrecieron en evidencia en el contexto de la vista preliminar.


 En el ámbito del abuso sexual contra menores, hemos reconocido que es imperativo evaluar “el carácter del acto en sí y cómo lo percibe el menor. [...] Los sentimientos de que debió defenderse o que hubo una razón para ser seleccionado como víctima, aunque irracionales, pueden ser lo suficientemente fuertes como para prevenir que notifique la violación. En su lugar, puede continuar sufriendo en silen-cio la vergüenza”. Pueblo v. Rivera Robles, 121 DPR 858, 862-863 (1988).